                         4:21-cv-04114-SLD-JEH # 1       Page 1 of 3
                                                                                                E-FILED
                                                                    Tuesday, 06 July, 2021 02:47:58 PM
                                                                         Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

ANDREA AWBREY,                             )
    Plaintiff,                             )
                                           )
                     vs.                   )      Case No. 21-cv-4114
                                           )
CITY OF EAST MOLINE,                       )      Rock Island Co. Case No. 2021 L 66
      Defendant,                           )
                                           )
                     &                     )
                                           )
CITY OF MOLINE                             )
      Defendant.                           )

                       NOTICE OF REMOVAL OF ACTION
                      PURSUANT TO 28 U.S.C. § 1441, § 1446

       Now comes Defendant, City of East Moline, by and through its attorneys, McCarthy,

Callas, & Feeney, P.C., and hereby provides this Notice of Removal of Action pursuant to

28 U.S.C. § 1441, § 1446 based upon the following:

       1.    On June 2, 2021 an action was commenced in the Circuit Court of the

Fourteenth Judicial Circuit of the State of Illinois in and for the County of Rock Island

captioned Andrea Awbrey vs. City of East Moline & City of Moline with case number

2021 L 66 by the filing of a Complaint a copy of which is attached hereto as Exhibit “A”

and incorporated herein by this reference.

       2.    Defendant City of East Moline first received a copy of the Complaint on or

about June 4, 2021 by regular mail when a copy of the Complaint was mailed to the City

of East Moline by the attorney for the Plaintiff. A copy of the correspondence enclosing

the Complaint is attached hereto as Exhibit “B” and incorporated herein by this

reference. Accordingly, this removal is timely filed within 30 days of receipt of Plaintiff’s

Complaint.
                       4:21-cv-04114-SLD-JEH # 1          Page 2 of 3




       3.    Pursuant to 28 U.S.C. § 1446(a), copies of the pleadings filed in the Rock

Island County action are attached hereto as Exhibit “C” and incorporated herein by this

reference.

       4.    Count III of this action includes a claim over which this Court has original

jurisdiction under 28 U.S.C. § 1331, and which may be removed to this Court by this

defendant pursuant to 28 U.S.C. § 1441 in that the Plaintiff has alleged a violation of

Title VII of the Civil Rights Act of 1964. Exhibit A, ¶ 16.

       5.    Counsel for defendant City of East Moline has conferred with counsel for the

City of Moline and the City of Moline consents to this removal.

       6.    As required by 28 U.S.C. § 1446(d), notice of removal will be served upon all

parties of record and will be filed with the Circuit Court of the Fourteenth Judicial

Circuit of Rock Island County, Illinois.

       For the reasons stated above, Defendant, City of East Moline, hereby provides

notice of removal of this action, case number 2021 L 66, currently pending in the Circuit

Court of the Fourteenth Judicial Circuit of the State of Illinois, County of Rock Island, to

the United States District Court for the Central District of Illinois.

                                                   RESPECTFULLY SUBMITTED,
                                                   City of East Moline, Defendant


                                           By:     /s/ Timothy M. Feeney
                                                   Timothy M. Feeney, #6216048
                                                   Attorney for Defendant
                                                   McCarthy, Callas & Feeney, P.C.
                                                   329 - 18th Street
                                                   Rock Island, IL 61201
                                                   Phone: 309-788-2800
                                                   tfeeney@mcfe-law.com
                      4:21-cv-04114-SLD-JEH # 1        Page 3 of 3



                                CERTIFICATE OF SERVICE

I hereby certify that on July 6, 2021, I electronically filed the foregoing Notice of
Removal of Action with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the following registered CM/ECF participant:

      John A. Singer                            Julie A. Bruch
      Winstein, Kavensky & Cunningham           O’Halloran Kosoff Geitner & Cook, LLC
      PO Box 4298                               650 Dundee Road, Suite 475
      Rock Island, IL 61201                     Northbrook, Illinois 60062
      Phone: 309-794-1515                       Phone: 847-291-0200
      Fax: 309-794-9929                         Fax: 847-291-9230
      jsinger@wkclawfirm.com                    jbruch@okgc.com




                                                /s/ Timothy M. Feeney
